Appeal by plaintiff (1) from an order of the Supreme Court, Kings County, dated January 21, 1974, which granted defendants’ motion to dismiss the complaint; (2) from a judgment of said court entered January 24, 1974 upon said order; and (3) as limited by plaintiff’s brief, from so much of a further order of the same court, dated April 3, 1974, >as, upon reargument, adhered to the decision embodied in the order of January 21, 1974. Appeal from the order of January 21, 1974 dismissed as moot, without costs. That order was superseded by the order of April 3, 1974. Order dated April 3, 1974 affirmed insofar as appealed from and judgment entered January 24, 1974 affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Hopkins, Munder and ‘Shapiro, JJ., concur.